DETAILED ACTION                                          Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                           Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.       Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belliveau et al (Published U.S. Application No. 2016/0021894).           Belliveau et al discloses a dried product prepared from debeaned coffee cherries that have been dried to, for example, 3% moisture (paragraph 23).                                         Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 11, 12, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belliveau et al (Published U.S. Application No. 2016/0021894) with evidence provided by Miljkovic (Published U.S. Application No. 2007/0281048).
          Belliveau et al discloses debeaned coffee cherries, essentially only skin pulp and mucilage (paragraph 22) that have been dried to, for example, 3% moisture (paragraph 23) and wherein same inherently contains antioxidants, particularly in the pulp (e.g. paragraph 19) and inherently also including phenolic acids such as chlorogenic, caffeic, and ferulic acids (see Miljkovic, paragraph 21).   Belliveau et al further discloses grinding the resulting dried coffee cherry and into the size of a powder (e.g. paragraph 25).  Belliveau et al does not disclose the use of a two-step dehydration using two dehydrators.  Dehydrators are notoriously well-known means for drying materials, and absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed same as a matter of preference of a conventional drying means.  It is noted that instant claim 21 calls for a two-step dehydration using two different dehydrators.   Said claim does not provide any difference in the dehydrators used nor any difference in the parameters such as time or temperature employed between the two dehydration steps.  Partitioning the drying into two steps, in itself, is not seen as providing any unexpected result.   Nor is there any reference in the claims as well as the original specification wherein such break in drying between one means and another would provide any advantage or solution to a problem.  It is simply not seen where breaking the dehydration into two steps with no discernable difference in processing would provide for a patentable distinction.   Absent a showing of unexpected results, it would 
         Belliveau et al is silent regarding contacting the dried coffee product therein with extract to fortify the dried coffee fruit product. However, Kellogg discloses contacting the coffee product with extract (finely ground roasted coffee is added to 80 to 70 pounds of coffee oil, i.e., coffee extract; column 3, lines 60-65) to fortify the dried coffee fruit product (invention provides a coffee extract in the form of an improved dry product, enriched, i.e., fortified, with additional flavoring; column 1, lines 5-10).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Belliveau et al to increase the quality of the extract as matter of preference in fortifying the dried extract by imparting additional flavoring from the added extract.                                                  Allowable Subject Matter
10.       Claims 26-30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




                                                           Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
March 25, 2021